t c memo united_states tax_court thomas e king petitioner v commissioner of internal revenue respondent docket no filed date steven c bublitz for petitioner robert j burbank for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax for taxable_year in the amount of dollar_figure after a concession by unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure petitioner the sole issue for decision is whether disability benefits received by petitioner are excludable from petitioner's gross_income pursuant to sec_105 some of the facts have been stipulated and are so found the stipulation of facts and exhibits received into evidence are incorporated herein by this reference petitioner resided in st louis missouri at the time the petition was filed in this case from until petitioner was employed as a police officer with the village of east alton police department in or around date petitioner suffered a heart attack while sitting at his desk although he continued to work after the attack petitioner was diagnosed with mitral valve prolapse and post myocardial infarction during date while off duty petitioner fractured his right ankle and foot broke several ribs broke an arm and severed two fingers which were later re- attached thereafter petitioner was placed on disability retirement and began to receive benefits equal to percent of his salary pursuant to the illinois pension code ill rev stat ch par et seq the pension code petitioner concedes that he failed to report interest_income of dollar_figure the record is silent as to the cause of petitioner's injury the paragraphs of the illinois revised statutes a sec_4 amended through p a were reallocated and renumbered in the illinois compiled statutes authorized by p a effective date the statute at issue is now found in chapter sec_5 of the illinois compiled statutes the pension code provides for disability pensions for police officers regardless of whether the officer becomes disabled on or off duty in particular the pension code provides disability pension--not on duty a police officer who becomes disabled as a result of any cause other than the performance of an act of duty and who is found to be physically or mentally disabled so as to render necessary his or her suspension or retirement from police service in the police department shall be entitled to a disability pension of of the salary attached to the officer's rank on the police force at the date of suspension of duty or retirement if a police officer on disability pension dies while still disabled the disability pension shall continue to be paid to the officer's survivors in the sequence provided in section from and after date any pension payable under this section shall be at least dollar_figure per month without regard to the fact that the disability or death of the police officer occurred prior to that date ill rev stat ch par in the event that an officer is disabled in the line of duty the amount of the pension is increased to percent of the officer's salary id pincite furthermore if a police officer receiving pension payments re-enters active_service pension payments shall be suspended while he or she is in service when he or she again retires pension payments shall be resumed id pincite due to the nature of his injuries petitioner was in a cast for approximately year and used crutches and canes for several years thereafter he later refractured his ankle several times annotated smith-hurd and may suffer from acute arthritis and a loss of mobility in the future moreover petitioner testified that as a result of his heart attack he suffers from low blood pressure blurred vision and fainting spells in petitioner was hired by pinkerton's inc on a full-time basis as a manager and training supervisor petitioner's work was sedentary in nature and did not require him to walk or stand for any length of time during petitioner left pinkerton's inc to work for the missouri botanical gardens the gardens where he was hired on a full-time basis as a safety and security manager again petitioner was able to fulfill the majority of his duties from his desk on the rare occasions when he was required to patrol the grounds the gardens provided him with a golf cart during the taxable_year at issue petitioner earned wages from pinkerton's inc and the gardens totaling dollar_figure he also received disability pension benefits from the village of east alton totaling dollar_figure petitioner did not report the benefits on his federal_income_tax return on date petitioner received a routine physical review for verification of the continuance of his disability pursuant to paragraph of the pension code ill rev stat ch par in his report dr phillip george the examining physician observed that petitioner was able to stand and walk about the room displaying no limp and that he is not wearing any sort of supportive footwear or device on his left foot the report further states he was able to stand on heels and toes on both sides he could hop independently on the left side he was able to do so on the right but was unstable on that side deep tendon reflexes were symmetrical and active at the knees and ankles bilaterally and rated he had good pulses in both feet i could detect no sensory deficit in his lower extremities the right ankle demonstrated no deformity or soft tissue swelling right ankle motion was slightly limited compared to the left diagnosis healed fractures right ankle and os calcis status post myocardial infarction by history mitral valve prolapse by history dr phillip concluded that petitioner remained disabled from the performance of the expected duties of a policeman in the notice_of_deficiency respondent determined that the pension benefits received by petitioner are taxable under sec_105 petitioner contends that the pension benefits are excludable from gross_income under sec_105 respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a sec_105 provides that amounts received by an employee under accident_and_health_insurance plans funded by the employer_generally are included in the employee's gross_income however sec_105 provides an exception to the general_rule c payments unrelated to absence from work --gross income does not include amounts referred to in subsection a to the extent such amounts-- constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work each prong of sec_105 must be satisfied before payments are excluded 814_f2d_1304 9th cir affg en_banc tcmemo_1985_25 neither the statute nor the legislative_history precisely describes the injuries that constitute permanent loss of a function of the body however sec_1_105-3 income_tax regs provides examples of qualifying injuries for purposes of sec_105 loss or loss of use of a member or function of the body includes the loss or loss of use of an appendage of the body the loss of an eye the loss of substantially_all of the vision of an eye and the loss of substantially_all of the hearing in one or both ears petitioner contends that he has lost the use of his right ankle and foot based on his inability to run stand for long periods of time walk up or down stairs without difficulty or dance petitioner testified that his condition is degenerative with no hope of recovery and therefore qualifies as a permanent loss of a function of the body in the alternative petitioner contends that his heart condition qualifies as a loss of a body function in that a valve in his heart is not functioning properly thereby compromising his heart muscle petitioner's testimony appears to be in conflict with the report and diagnosis of dr george in any event the type of limitations described by petitioner do not rise to the level of a permanent loss or loss of use of a member or function of the body under sec_105 in west v commissioner tcmemo_1992_617 the taxpayer fell off a scaffold and suffered a compression fracture of the thoracic spine which aggravated pre-existing injuries and resulted in two spine infusions disc disease multiple problems with his neck and back and arthritis the taxpayer was a pipefitter and after the fall was unable to return to that type of work we held that the taxpayer's partial loss of the back function did not constitute the loss of a member or a bodily function within the terms of sec_105 we based our holding on the facts that the taxpayer was able to work in a less strenuous setting and the benefits received were based on the taxpayer's years_of_service not the type or severity of his injury likewise in 72_tc_715 we considered application of sec_105 to a pilot who suffered a heart attack and lost the use of a portion of his heart we stated that we do not think that the loss of the use of a portion of the muscle tissue of the heart constitutes the loss of a member or of a bodily function id pincite in response to the taxpayer's argument that payment for an injury which robs an individual of his principal employment should qualify for the exclusion we observed the overall scheme of sec_105 is aimed at providing tax relief to persons who suffer serious permanent physical injury and receive compensation because of it the fact that a person may have also lost wages or suffered a diminution of earning capacity is irrelevant id pincite in this case petitioner's injury to his right ankle and foot does not satisfy the criteria of sec_105 like the taxpayer in west v commissioner supra petitioner's partial loss of an ankle and a foot does not prevent him from working in other positions requiring less strenuous activity petitioner's employment by pinkerton's inc and the gardens is proof of this fact and petitioner's heart condition like that of the pilot in hines v commissioner supra and as such does not qualify as a permanent loss or loss of use of a member or function of the body under sec_105 furthermore sec_105 requires that benefits paid under a health or accident plan be computed with regard to the nature of the injury in beisler v commissioner supra the disability payments made to a football player were determined by the number of years the retiree played football in the national football league and not the type and severity of the injury in holding that the payments were not excludable under sec_105 the court_of_appeals for the ninth circuit stated to accomplish the congressional purpose of excluding only those payments that compensate for permanent losses of bodily function the nature-of-the-injury requirement is best read to require that benefits vary according to the type and severity of a person's injury only then are the payments and the injury sufficiently related to reflect the compensatory purpose required by sec_105 id pincite in west v commissioner supra we similarly held that because the taxpayer's benefits were based on the number of his years_of_service as a pipefitter at the time of the accident the payments were not based upon the type and severity of the injury as required by sec_105 petitioner argues that the benefits he received vary depending on whether his disability occurred on or off duty he contends that this factor satisfies the criteria of sec_105 we disagree payments made under the pension code are expressly based on an officer's salary at the time of the injury the distinction between where injuries occurring on and off duty does not meet the statutory requirement that the benefits be computed with reference to the type and severity of the injury in question petitioner would have received the same benefits regardless of the severity of the injury that led to his disablement as a police officer furthermore if petitioner had been recalled to duty benefits would have ceased therefore petitioner's disability pension is not computed with reference to the nature of the injury and is affected by the period petitioner was absent from work because the exception under sec_105 does not apply to petitioner's disability pension the payments must be included in petitioner's gross_income respondent's determination on this issue is sustained to reflect the foregoing decision will be entered for respondent
